OGFtlCIAL,l)!OIICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  r, 1p,o/BQ)~:j2jos,lf3~ffi6.L STATION, AUS~TIN;·TEX~ 787l.IPOST..A
                 STATE OF TEXAS                  ~;n      .       ~; U.::>.         GE))PITNEYBOWES

                 PENAL TV FOR                              ~             ···           '(: :-~~t;~" ' .. f:::;~ ZIP78~~'0''0' "'5>95
          ·                              ct/ ~~
                                        :::>;: -..-9-.~                  "
                                                                               •   ~     "• •"    02 1VV   ~ l\JI\YI\Yio& {f
                                                                                                  0001401623SEP 18 2015
   9/16/2015                  .         8;L~ f:J~ ~t;;.
   BERRIOS, WILLIAM AUGUST~!- 'l.~"(. et}:~o ~0~9CR5871-W1          ..    WR-83, 770-01
   The Court has dismissed your aRplication'!iifor,-wriVof habeas corpus without written
               .                  ~ "'~~.:            r.'Y'          •
   order; the sentence has been discffa~~~e!?Ex parte Harrmgton, 310
S.W.3d 452 (Tex. Crim. App. 2010).

                                                                                                           Abel Acosta, Clerk
                                                                                                                                1/
                                                                                                                                \
                                  WILLIAM AUGUSTO BERRIOS
                                  BEXAR COUNTY ADULT - TDC #                                              017964~ 2F
                                  200 N. COMAL
                                . SAN ANTONIO, TX 78207
                                         .   .                                                        .
··~38   78207
                                 •lrl'· if rl f  1
                                                  t'" •i.'tr if• 11r 1·11· i rttt 1r· 1111 1.r; i 1•h·lr 1~~; .,,, ·